Citation Nr: 0808540	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  95-06 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.H.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1972 to December 1974 and from January 1991 to April 
1991.  He served in Southwest Asia from February 5, 1991, to 
March 28, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in July and December 
1994 by the Philadelphia, Pennsylvania, Regional Office (RO) 
and Insurance Center of the Department of Veterans Affairs 
(VA).  The case was subsequently transferred to the RO in 
Buffalo, New York.  The issues remaining on appeal were 
remanded for additional development in January 1999, April 
2004, and June 2005.  In April 2005, the veteran testified at 
a personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The persuasive evidence of record demonstrates an 
acquired psychiatric disorder was not incurred as a result of 
service and that a present diagnosis of PTSD is not 
warranted.

3.  Chronic sinusitis had its onset during the veteran's 
second period of active duty.

4.  Headaches experienced by the veteran are related to 
sinusitis.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2007).

 2.  Chronic sinusitis with headaches was incurred as a 
result of active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).

 3.  A chronic headache disorder other than related to 
sinusitis was not incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in July 2005.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decisions in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  Further 
attempts to obtain additional evidence would be futile.  

Although the requested development in a June 2005 Board 
remand that an attempt be made to verify facts associated 
with the veteran's claim that he witnessed a SCUD missile 
attack on a barracks near Dhahran, Saudi Arabia, was not 
completed until after the requested VA examination was 
provided, in light of the evidence obtained the Board finds 
further development is not required.  The Board also finds 
that the veteran's statements as to having served in Dhahran 
have been verified and that the incident he described 
involving the SCUD missile attack was verified as occurring 
on February 25, 1991, in a barracks compound near Dhahran.  
The validity of the veteran's reported stressors is not shown 
to have been an issue of dispute among the medical care 
professionals involved in this case and the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.


Legal Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2007).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).


Service Connection - PTSD 

Service records show that during his first period of active 
service from December 1972 to December 1974 the veteran 
served as a clerk typist and that he had no foreign service.  
Service treatment records are negative for complaint, 
treatment, or diagnosis of a psychiatric disorder.  Military 
reserve service records show that in a January 1989 report of 
medical history the veteran noted he had experienced panic 
attacks caused by stress in 1986 or 1987.  The examiner noted 
the panic attacks had been treated and were no longer a 
problem.  Records show the veteran had a period of active 
service as an administrative specialist with a civil affairs 
company from January 1991 to April 1991 including service in 
Southwest Asia from February 5, 1991, to March 28, 1991.  A 
March 1991 redeployment examination revealed a normal 
clinical psychiatric evaluation.  

Private hospital records dated in June 1991 show the veteran 
reported he had experienced an anxiety attack and that he 
complained of a three day history of headaches.  It was noted 
he had just returned from the Persian Gulf.  A diagnosis of 
anxiety attack was provided.

VA treatment records dated in February 1992 show the veteran 
complained of a six month history of headaches that according 
to the veteran were not sinus-related.  The diagnosis was 
headaches that were probably stress related.  In a January 
1993  report an Axis I diagnosis of psychotic disorder, not 
otherwise specified, was provided.  

Private hospital records show the veteran was treated after 
having an anxiety attack at work in April 1992.  It was noted 
he had good relief after taking Xanax.  

VA hospital records dated from January to February 1993 
included an Axis I diagnosis of psychotic disorder, not 
otherwise specified.  It was noted the veteran reported he 
had been feeling very anxious for several weeks prior to his 
admission due to stresses at his job.  He also stated he was 
convinced that his coworkers were out to kill him because he 
had uncovered illegal mafia-related gambling activities in 
his department.  He reported he was employed as an 
investigator for social services and child support.  The 
examiner noted that during the hospital course the veteran 
reported sleeping better than he had just before admission 
and that he discussed his high stresses especially at work 
and his feelings of being depressed.  It was also noted that 
from February 8th to February 11th he had nightmares involving 
fireballs and a recurring nightmare about a falling missile 
while in the Persian Gulf War.  The examiner noted 
psychological testing revealed depression and paranoia, less 
than highly psychotic, and anxiety.  A November 1993 
discharge summary noted Axis I diagnoses of major depression 
and PTSD.  It was noted the veteran had a significant history 
of anxiety after serving in the Persian Gulf War.

A March 1995 Persian Gulf Veteran examination noted the 
veteran reported a history of PTSD with a diagnosis provided 
at the Albany, New York, VA Medical Center.  He stated he had 
recently been provided a diagnosis of anxiety/depression and 
indicated the disorder had its onset after the Persian Gulf 
War.  He complained of problems with short-term memory.  An 
April 1995 report from the Gulf War Health Center, Walter 
Reed AMC, noted the veteran stated he had served in Dhahran, 
Saudi Arabia, and that he was subjected to a SCUD attack in 
which 23 servicemen were killed about one mile from his 
hotel.  He stated he had done well until approximately two 
years after service when he experienced a flashback that 
resulted in 12 to 15 panic attacks requiring emergency room 
visits.  It was noted that he stated he had been provided a 
diagnosis of PTSD and was followed at VA.  The diagnoses 
included PTSD.  An April 1995 consultation sheet also 
included diagnoses of anxiety and depression.  

An April 1995 Walter Reed Army Medical Center report noted 
that on "CAPS" the veteran had minimal scores for past PTSD 
and none for present PTSD.  He had two episodes of intense 
nervousness with some panic attacks in 1987 around the time 
of his divorce and in 1993 while in the midst of post-
Operation Desert Storm somatic symptoms.  It was the 
examiner's impression that the veteran had two basic stresses 
in his life including his 1987 divorce and to a lesser extent 
his service in Operation Desert Storm in 1991.  He was seen 
as converting a great deal of tension and stress into 
multiple somatic complaints and was believed to fulfill the 
diagnosis of an undifferentiated somatoform disorder.  

In correspondence dated in April 1997 the veteran, in 
essence, asserted he had medical problems as a result of 
service in Southwest Asia and that he had developed 
depression as a result of constant pain.  

On VA psychiatric examination in December 1997 the veteran 
reported that he experienced nightmares and flashbacks when 
not taking his medication.  He stated he had served in combat 
in Operation Desert Storm and that he was currently employed 
as a county social services investigator.  The examiner noted 
that psychological testing included a Mississippi Combat 
Scale score above the cutoff for combat-related PTSD and a 
Minnesota Multiphasic Personality Inventory (MMPI) PTSD score 
consistent with mild to moderate PTSD.  The Axis I diagnoses 
included PTSD, in remission with medication, and major 
depression.  An Axis IV report noted the veteran's stressors 
were his combat experiences.

In correspondence dated in July 1998 the veteran stated that 
his base in Dhahran having been attacked by SCUD missiles 
should be considered combat for VA purposes.  He reported he 
had witnessed the explosion of the barracks killing many 
members of the Pennsylvania National Guard.  

VA treatment records include diagnoses of PTSD and Persian 
Gulf War Syndrome.  A December 1999 report noted the veteran 
experienced episodic flashbacks related to the Gulf War and 
that he had gotten back into an Alcoholics Anonymous program 
which had helped him considerably.  The diagnoses included 
PTSD, Gulf War related, major depression, and alcohol abuse 
in remission.  A December 2001 psychiatry consultation report 
noted the veteran complained of depressive symptoms over the 
past several months which started when he began having 
medical symptoms that could not be diagnosed.  He stated that 
during this depressive phase he began to miss appointments at 
work and began to have problems with his supervisor.  The 
examiner noted the veteran was very vague about his symptoms 
of PTSD, but that he had spent about two months in Saudi 
Arabia and he stated he had witnessed an army barracks being 
hit by a missile.  He stated he was not involved in the 
rescue or clean up efforts.  He reported he had dreams, but 
that they were not related to his military experiences.  He 
stated he experienced intermittent difficulty sleeping and 
reported one instance of a flashback associated with the 
barracks incident.  The diagnoses included recurrent major 
depressive disorder, currently in remission, rule out PTSD, 
and episodic ethanol abuse.  

A March 2002 VA medical center telephone contact report noted 
the veteran was in crisis related to an employment situation.  
It was noted that his fiancée had expressed concern about his 
periodically drinking as much as one bottle of liquor during 
the course of a day.  Records dated in April 2002 show the 
veteran was experiencing problems at work and that his 
supervisor stated he was in danger of losing his job unless 
he agreed to treatment on a regular basis and followed all 
recommendations.  The examiner noted diagnoses of recurrent 
major depressive disorder, rule out PTSD, and ethanol abuse.  
A December 2002 report noted the veteran was no longer having 
problems at work and that he had been able to attend recent 
social events without drinking.  The diagnoses included 
recurrent major depressive disorder, in remission, rule out 
PTSD, and ethanol abuse, in remission.  Records dated in 
March 2004 show psychological testing revealed reduced 
divided attention and mildly slowed processing speed 
secondary to depression, fatigue, and chronic pain.  It was 
noted he continued to be followed for his PTSD and monitoring 
of mood.  

At his personal hearing in April 2005 the veteran testified 
that he had no known psychiatric problems during active 
service and that his private physician had first given him 
medication for depression in 1992.  He stated he had been 
having problems at work and was eventually hospitalized.  He 
reported that he had not thought he had PTSD and that he had 
not thought his experiences had been that bad.  He stated he 
had experienced events during the Persian Gulf War that were 
disturbing including barracks that got hit and repeated SCUD 
attacks.  He reported that he was currently unable to sleep 
without medication and that he was receiving treatment for a 
major depressive disorder.  

A January 2007 VA examination report noted the veteran's 
entire four volume claims file was reviewed and summarized 
his pertinent psychiatric treatment records.  The examiner 
noted the veteran had been provided diagnoses including 
recurring major depression and a history of alcohol abuse.  
The more recent statements in the psychiatric notes indicated 
a rule out for PTSD, but it was noted that there was no clear 
evidence of PTSD in terms of his symptoms.  The examiner 
stated that while the 1997 VA examination included diagnoses 
of PTSD and anxiety the examination was performed with 
psychological tests and that no clinical interview was 
included.  It was the opinion of the examiner that the 
Mississippi Combat Scale without a complete clinical 
interview was insufficient for a diagnosis of PTSD and that 
the results of that examination were questionable.  

The veteran's military history was summarized with a period 
of active service in the first Gulf War which while not 
including combat by direct fire did involve witnessing from a 
distance a missile hit near his area.  It was noted that the 
veteran had a long history of work-related difficulties due 
to his depression and that he reported he took a week off 
from work because of depression flare-ups.  He stated that in 
2003 he had experienced marked work-related problems and was 
briefly fired.  It was noted he was apparently abusing 
alcohol heavily at that time and that he had stopped drinking 
and was reinstated.  His reported legal history included two 
arrests for driving while intoxicated in 1991 and in 1993.  

The examiner noted the veteran had a history of panic attacks 
in 1987 and 1988 following his divorce and that he reported 
marked depression and occasional psychotic symptoms in the 
1990's.  The veteran reported he experienced ongoing, 
significant, and recurring depression with episodes that 
lasted a week or two several times per year.  The examiner 
stated that the results of the current evaluation were 
consistent with a diagnosis of chronic major depression that 
had at least episodically manifested some psychotic features.  
He was also found to have chronic dysthymia in that he tended 
to experience chronic symptoms of negativity, pessimism, and 
low-grade distress even when his more acute major depressive 
symptoms were relative quiescent.  His dysthymic symptoms 
were believed to represent his baseline functioning, but that 
his major depressive flare-ups were common enough that they 
caused significant disruption in his functioning.  It was the 
examiner's opinion that recurrent major depression and 
associated dysthymic disorder were the veteran's only present 
psychiatric disorders and that they were not related to 
service.  The examiner stated the veteran's history suggested 
that his symptoms began in earnest in 1993 and that it was 
probable his dysthymia predated these symptoms.  

With regard to the question of PTSD, the examiner found that 
based upon the evidence of record, including interview, 
observational data, and claims file review, a diagnosis of 
PTSD was not warranted.  It was noted that while the veteran 
was apparently near combat-related events he did not report 
PTSD symptoms other than occasional gruesome nightmares that 
may or may not be related to service.  He denied flashbacks 
and startle responses and no other PTSD symptoms were noted.  
The examiner stated the veteran's chronic irritability and 
occasional episodes of more intense anger were directly 
related to his depression and dysthymia and not to any PTSD.  
The provided Axis I diagnoses included chronic, moderate 
dysthymic disorder and recurrent, episodic major depression.  
An Axis IV comment noted the veteran's precipitating 
stressors appeared to be his divorce and his work-related 
difficulties in the early 1990's.  

In correspondence received in June 2007 the service 
department verified that the veteran's battalion was 
headquartered near Dhahran and that Dhahran had been 
subjected to seven separate SCUD missile attacks.  It was 
noted that these attacks included a February 25, 1991, attack 
that resulted in the deaths of over 25 U.S. military 
personnel and the wounding of approximately 100 others.  

Based upon the evidence of record, the Board finds that an 
acquired psychiatric disorder was not incurred as a result of 
service and that a present diagnosis of PTSD is not 
warranted.  The January 2007 VA examiner's opinion is 
persuasive that the veteran's present psychiatric disorders 
of major depression and dysthymic disorder were neither 
incurred nor aggravated as a result of active service and 
that the criteria for a diagnosis of PTSD had not been met.  
While VA treatment reports and a December 1997 VA examination 
report providing diagnoses of PTSD are considered to be 
competent medical opinions, the January 2007 examiner's 
opinion is shown to have been based upon a more thorough 
examination of the veteran and review of the medical evidence 
of record.  

The Board notes that in correspondence dated in January 2008 
the veteran's service representative asserted that the 
January 2007 VA examiner's "disregard" for the 1997 
diagnosis of PTSD did not "inherently negate that legitimate 
medical opinion."  It was further contended that the 
Mississippi Combat Scale was recognized by the "APA" and 
should be considered to have some validity.  The Board notes 
that the opinion of January 2007 VA examiner is shown to have 
considered the veteran's Mississippi Combat Scale findings 
and their validity, but that the December 1997 diagnosis of 
PTSD was considered to be questionable because it was 
provided without a full clinical interview.  The Board finds 
the January 2007 examiner has provided sufficient rationale 
for his opinions and that they are consistent with the other 
evidence of record.  The January 2007 opinion also appears to 
be in accordance with the governing criteria of the DSM-IV 
for diagnoses of PTSD as required by VA regulation and there 
is no competent evidence indicating otherwise.  

While the veteran may sincerely believe that he has PTSD or 
an acquired psychiatric disability as a result of active 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the claim for entitlement to service 
connection must be denied. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Service connection - Sinusitis and Headaches

In this case, military reserve service treatment records show 
that in an October 1981 report of medical history the veteran 
noted a two year history of sinusitis.  An examination 
revealed a normal clinical evaluation of the sinuses.  In a 
January 1989 report of medical history he noted he 
experienced sinusitis in the winter.  A March 1995 Persian 
Gulf Veteran initial evaluation included diagnoses of chronic 
sinusitis and chronic headaches.  A March 1995 X-ray 
examination report included a diagnosis of acute sinusitis.  

Private hospital records dated in June 1991 show the veteran 
reported he had experienced an anxiety attack and complained 
of a three day history of headaches.  It was noted he had 
just returned from the Persian Gulf.  A diagnosis of anxiety 
attack was provided.  VA treatment records dated in February 
1992 show the veteran complained of a six month history of 
headaches that he felt were not sinus-related.  The diagnosis 
was headaches that were probably stress related.  

At his VA neurology examination in January 2007 the veteran 
reported that his sinus disorder dated back to 1992-1993.  
The examiner noted he had chronic sinusitis with evidence of 
sinusitis and headaches dating back to at least April 1992 
which was not long after his discharge from active service.  
It was the examiner's opinion that it was at least as likely 
as not that the veteran's headaches were related to some 
degree to his chronic sinusitis.  

Given the above evidence, the Board finds that, 
notwithstanding the veteran's history of sinusitis prior to 
his second period of active duty, it is only reasonable to 
conclude that sinusitis, as a chronic condition, had its 
onset during that time. Further, the headaches experienced by 
the veteran are a symptom of chronic sinusitis. No basis 
exists for concluding that a separate distinct disorder 
manifested by headaches is related to his periods of military 
service. The benefit of the doubt is resolved in the 
veteran's favor to this extent. 



ORDER

Service connection for sinusitis with headaches is granted.

Service connection for headaches unrelated to sinusitis is 
denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


